Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 7/27/2022.
Claims 1-4, 11-13, and 17-18 are pending for this examination.
Claims 1, 11-13, and 17 were amended.
Claims 5-10, 14-16, and 19-20 were cancelled.

Amendment to Specifications
The amendments to the specification received on 7/27/2022 are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 11-13, and 17-18 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Prior art teaches systems and methods for transmitting signals for command from a host to another chip / device including the ability to prohibit or prevent transmission of signals, however, the prior art does not fairly teach or suggest, individually or in combination, a device and method including an interface / terminal configured to receive a first and second signal, the terminal connected to a first chip, and a second chip connected to the first chip, where in response to receiving the first signal at the first chip sending a third signal to the second chip and when the first chip receives the second signal before the first signal, then stop or refrain from sending the third signal to the second chip as claimed, wherein the first chip includes a first and fourth memory and the second chip includes a second and third memory, where information being stored in the memory is as claimed in the independent claims, and where the first chip is configured to transmit command corresponding to the first signal as claimed, sequentially buffering data as claimed, and notifying the host as claimed.  Examiner specifically finds the combination of limitations to be uniquely distinct and more complicated than other prior systems which handle transmissions to daisy chained devices / devices connected in a serial sequence.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winkler et al. (US 7,016,994) teaches a system for communicating across a PCI interface with other devices / memory, wherein a request signal is asserted and a respective response signal is returned, where a retry request may also be sent by the same requester to deassert the request signal before a response is sent, thereby allowing for modification of requests when retrying if the requests have yet to be processed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183